In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated May 5, 1976, which (1) granted his application to the extent of directing respondents to afford him a final parole revocation hearing on a certain date, (2) otherwise dismissed the proceeding and (3) remanded petitioner to the custody of the respondents. Judgment reversed, on the law and in the interest of justice, without costs or disbursements, and respondents are directed to discharge petitioner from custody forthwith. No fact findings were presented for review. In view of all the circumstances shown in this record, including the delay in affording petitioner a final parole revocation hearing, the violation of his due process *622rights at the preliminary hearing and the fact that the maximum expiration date of his sentence was February 6, 1976, we feel that a reversal of the judgment is warranted (see Matter of Beattie v New York State Bd. of Parole, 47 AD2d 656). Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.